F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          April 14, 2006
                                  TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                          Clerk of Court

 DONALD L. NICELY,

               Plaintiff-Appellant,                     No. 05-3316
          v.                                         District of Kansas
 DONALD RUMSFELD, Secretary of                 (D.C. No. 04-CV-1384-WEB)
 Defense,

               Defendant-Appellee.


                             ORDER AND JUDGMENT         *




Before MURPHY , SEYMOUR , and McCONNELL , Circuit Judges.


      Plaintiff-Appellant Donald L. Nicely, an employee of the Defense

Commissary Agency at McConnell Air Force Base, filed this lawsuit, pro se,

alleging that he was subjected to unequal terms and conditions of employment on



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument.    This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
account of his race (Caucasian). He alleges a variety of racially motivated

indignities, including being forced to sit at a meeting when others stood, being

given the wrong set of keys, being greeted with the “black power” salute,

experiencing delays in receiving a personal code, receiving emails through an

assistant rather than directly, receiving training that was flawed in various

respects, and being followed around the store. The district court granted summary

judgment, ruling as a matter of law that the Plaintiffs’ allegations did not

constitute “adverse employment actions” within the meaning of Title VII or rise

to the level of a hostile work environment.

      In his brief in this Court, which we construe liberally, Plaintiff argues that

the district court made false statements of fact and that the Defendants provided

false statements and affidavits and withheld evidence.

      We have carefully examined the Memorandum and Order issued by the

district court in light of Plaintiff’s contentions, and conclude that the court based

its judgment on the allegations in Plaintiff’s own complaint. Any discrepancies in

the description of the facts were minor and could not have affected the outcome

of the case.

      The judgment of the United States District Court for the District of

Kansas is therefore AFFIRMED .

                                                Entered for the Court,


                                          -2-
      Michael W. McConnell
      Circuit Judge




-3-